DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities: 
Regarding claim 10, the listing of metals includes NiSi which is not a metal.  Claim 10 should read: “The method of claim 9, wherein the stack metal comprises a metal selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W), cobalt (Co), 

Regarding claim 15, the recitation of “…wherein metal liner comprises …” should read,  “…wherein a metal liner comprises …”.  Alternatively (preferably), claim 15 could be amended to be dependent upon claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-8, 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 5,654,216 issued to Adrian (hereinafter, Adrian).

Regarding claim 1, Adrian teaches forming a patterned mask (16) (see, for example, FIG. 4 and column 5, line 8).  Adrian teaches the mask is disposed over a plurality of interconnect layers (14), (13) and (12) (see, for example, FIG. 4 and column 4, lines 33-57), all of which are disposed over a substrate (1) (see, for example, FIG. 4).  Adrian teaches selectively etching surface layer 13 through openings in patterned mask (16) followed by etching stack metal layer (12) thereby exposing a portion of a metal containing feature (11) disposed below the patterned mask.  Adrian teaches selectively etching the portion of the metal containing feature (11) (see, for example, FIGs 4 and 5 and column 5, lines 5-21) and removing the patterned mask (see, for example, FIG. 5).  Adrian teaches depositing dielectric material (17) within the selectively etched portion of the interconnect layers and on the etched portion of the metal containing feature (see, for example, FIG. 6 and column 5, lines 22-40).

Regarding claim 2, Adrian teaches the metal containing feature 11 may comprises tungsten (see, for example, column 4, lines 35-36).

Regarding claims 4 and 20, Adrian teaches that a second metal feature (10) is electrically isolated after selectively etching the portion of the metal containing feature (see annotated FIG. 5 below).

    PNG
    media_image1.png
    589
    818
    media_image1.png
    Greyscale


Regarding claim 5, Adrian teaches aligning the patterned mask to underlying features formed on the substrate (see, for example, FIG. 4).

Regarding claims 6 and 7, Adrian teaches a stack of at least three levels of interconnect layers such as layers 14, 13, 12, and 11 (see, for example, FIG. 2).

Regarding claim 8, Adrian teaches etching the interconnect layer 12 and the metal 11 are etched with the same etch gases. Therefore, at the end of the etching of layer 13 portions of the underlying metal 11 will be exposed which will begin to etch as well (see, for example, column 5, lines 5-14).

	Regarding claims 16-18 and 20, all the limitations in these claims have been addressed above in the rejection of claims 1, 2 and 4-8.

	Regarding claim 19, Adrian teaches etching the metal containing feature 11 using a first chemistry and etching the plurality of interconnect layers using a second chemistry (see, for example, column 5, lines 5-14).

Claim Rejections - 35 USC § 103
Claims 3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian, as applied above to claim 1 in view of US Patent Application Publication 2003/0183940 Noguchi et al. (hereinafter, Noguchi).

Adrian teaches all the limitations set forth in these claims, as discussed above, except Adrian does not teach forming an air gap in the dielectric layer.
Noguchi teaches forming an air gaps (27) in the dielectric layer of structures like that of Adrian (see, for example, FIGs 9-20).
It would have been obvious to one skilled in the art to incorporate the air gaps of Noguchi into the structures of Adrian because Noguchi teaches that air gaps reduce the interconnect capacitance (see, for example, [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716

/Allan W. Olsen/Primary Examiner, Art Unit 1716